DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2020, 06/17/2020, 01/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-3, 6-8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2015/0181618 in view of Langereis et al., US 2016/0345352. 
Claim 1, Yang discloses a communication method, comprising: 
sending, by a terminal device ([0045] A scheduling request including scheduling information may be sent by a user equipment (UE) to a nodeB when the UE desires to send information (e.g., data) to the nodeB) when a first timer expires ([0045] for which the UE desires a new grant, when the UE performs handover to a different cell or different frequency and has data to send, or when a timer expires) and at least one logical channel ([0045] such as the highest priority logical channel identification (HLID)) of the terminal device has a data transmission requirement ([0045] a UE may transmit scheduling information when the UE has data to send but no grant, when the UE has a grant but higher priority data arrives for which the UE desires a new grant), a scheduling request to a network device ([0045] A scheduling request including scheduling information may be sent by a user equipment (UE) to a nodeB when the UE desires to send information (e.g., data) to the nodeB) based on scheduling request configuration of a first logical channel ([0045] the scheduling information may include information, such as the highest priority logical channel identification (HLID), the total enhanced data channel buffer status (TEBS), the highest priority logical channel buffer status (HLBS)), 

but does not explicitly disclose, 
of the at least one logical channel and a buffer status report (BSR).  
However, as Yang implies ([0045] the scheduling information may include information, such as the highest priority logical channel identification (HLID), the total enhanced data channel buffer status (TEBS), the highest priority logical channel buffer status (HLBS)), hence also implying the first uplink resource is used to transmit at least one of data of the at least one logical channel and a buffer status report (BSR) as one skilled artisan in the art would have recognized.  
Further, as Langereis discloses the first uplink resource is used to transmit at least one of data of the at least one logical channel and a buffer status report (BSR) ([0135] wireless terminal may use the UL grant (2) from block 22b in accordance with standardized priorities and logical channel prioritization to transmit uplink data and a buffer status report BSR at block 22d).  

Claim 2, Yang as modified discloses the method according to claim 1, wherein the first logical channel is one of: 
a logical channel with a highest priority in a plurality of logical channels having scheduling request configuration (Yang [0045] the scheduling information may include information, such as the highest priority logical channel identification (HLID));  
a logical channel with a lowest priority in a plurality of logical channels having scheduling request configuration; 
a logical channel whose scheduling request resource arrives earliest in a plurality of logical channels having scheduling request configuration; 
a preconfigured logical channel; and
a logical channel corresponding to a BSR that triggers the first timer to start or restart.  
Claim 3, Yang as modified discloses the method according to claim 1, wherein the at least one logical channel belongs to a logical channel group (Yang [0039] If multiple logical channels exist with the highest priority, the one corresponding to the highest buffer occupancy is reported). 
Claim 6, see claim 1 for the rejection, Yang discloses ([fig 6] [0058] an apparatus 600) a communication apparatus, comprising a processor ([fig 6] processor), configured 
send, when a first timer expires and at least one logical channel of the apparatus has a data transmission requirement, a scheduling request to a network device based on a scheduling request configuration of a first logical channel, 
wherein the first logical channel is a logical channel that has scheduling request configuration in the at least one logical channels, the scheduling request is used to request the network device to allocate a first uplink resource to the apparatus, and the first uplink resource is used to transmit at least one of data of the at least one logical channel and a buffer status report (BSR).  
Claim 7, see claim 2 for the rejection, Yang as modified discloses the apparatus according to claim 6, wherein the first logical channel is one of: 
a logical channel with a highest priority in a plurality of logical channels having scheduling request configuration; 
a logical channel with a lowest priority in a plurality of logical channels having scheduling request configuration; or 
a logical channel whose scheduling request resource arrives earliest in a plurality of logical channels having scheduling request configuration; or 
preconfigured logical channel; and
a logical channel corresponding to a BSR that triggers the first timer to start or restart.  

Claim 11, see claim 1 for the rejection, Yang discloses ([fig 6] computer-readable medium) a non-transitory computer storage medium, comprising a program, wherein when executed by a processor ([0059] processor 622 is responsible for general processing, including the execution of software stored on the computer-readable medium 626), the following steps are performed: 
sending, when a first timer expires and at least one logical channel of the apparatus has a data transmission requirement, a scheduling request to a network device based on a scheduling request configuration of a first logical channel, 
wherein the first logical channel is a logical channel that has scheduling request configuration in the at least one logical channels, the scheduling request is used to request the network device to allocate a first uplink resource to the apparatus, and the first uplink resource is used to transmit at least one of data of the at least one logical channel and a buffer status report (BSR).  
Claim 12, see claim 2 for the rejection, Yang as modified discloses the non-transitory computer storage medium according to claim 11, wherein the first logical channel is one of: 
a logical channel with a highest priority in a plurality of logical channels having scheduling request configuration; 
a logical channel with a lowest priority in a plurality of logical channels having scheduling request configuration; 

a preconfigured logical channel; and
a logical channel corresponding to a BSR that triggers the first timer to start or restart.  
Claim 13, see claim 3 for the rejection, Yang as modified discloses the non-transitory computer storage medium according to claim 11, wherein the at least one logical channel belongs to a logical channel group.  
Claim(s) 4-5, 9-10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2015/0181618 and Langereis et al., US 2016/0345352 in view of Lee et al., US 2018/0139653.  
Claim 4, Yang as modified discloses the method according to claim 1, further comprising: 
sending, by the terminal device, the BSR to the network device (Langereis [0135] wireless terminal may use the UL grant (2) from block 22b in accordance with standardized priorities and logical channel prioritization to transmit uplink data and a buffer status report BSR at block 22d); 
but does not explicitly disclose,
starting or restarting, by the terminal device, the first timer in response to the sending 3Application No. 16/787,944Preliminary Amendment of the BSR.  
However, as Lee discloses starting or restarting, by the terminal device, the first timer in response to the sending  of the BSR ([0113] RRC may control BSR reporting by configuring the two timers periodicB SR-Timer and retxBSR-Timer and by, for each 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yang and Langereis invention with Lee invention to include the claimed limitation(s) so as to allow the system to control sending of the status report in order to allow uplink synchronized UEs to transmit uplink data without sending Scheduling Request in advance.
Claim 5, Yang as modified discloses the method according to claim 4, further comprising: 
triggering, by the terminal device when the first timer expires and the at least one logical channel has a data transmission requirement, another BSR (Lee [0113] RRC may control BSR reporting by configuring the two timers periodicB SR-Timer and retxBSR-Timer and by, for each logical channel,   [0120] The MAC entity may restart retxBSR-Timer upon indication of a grant for transmission of new data on any UL-SCH); and 
triggering, by the terminal device, another scheduling request (Yang [0056] the UE transmits new scheduling information using a grant received at the time of aborting.  The new scheduling information is transmitted at time 422, Lee [0100] When data with higher priority than already existing in the transmit buffers arrives at the terminal and the terminal has no grant and hence cannot transmit the data, the terminal transmits a scheduling request at the next possible instant. If the terminal does not receive a scheduling grant until the next possible scheduling-request instant, then the scheduling request is repeated).  

Claim 9, see claim 4 for the rejection, Yang as modified discloses the apparatus according to claim 6, wherein the program, when executed by the processor, causes the apparatus further to: 
send the BSR to the network device; 
start or restart the first timer in response to the sending of the BSR.  
Claim 10, see claim 5 for the rejection, Yang as modified discloses the apparatus according to claim 9, wherein the program, when executed by the processor, causes the apparatus further to: 
trigger, when the first timer expires and the at least one logical channel has a data transmission requirement, another BSR; and 
trigger another scheduling request.  
Claim 14, see claim 4 for the rejection, the non-transitory computer storage medium according to claim 11, wherein the program, when executed by the processor, the following steps are further performed: 
send the BSR to the network device; 
start or restart the first timer in response to the sending of the BSR.  
Claim 15, see claim 5 for the rejection, Yang as modified discloses the non-transitory computer storage medium according to claim 14, wherein the program, when executed by the processor, the following steps are further performed: 

trigger another scheduling request. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DINH NGUYEN/Primary Examiner, Art Unit 2647